Title: From George Washington to Jonathan Trumbull, Sr., 8 February 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Cambridge Feby 8th 1776

I received your favors of the 2d and 5th instant, and agreeable to your request have ordered payment of the ballance of the expences attending the journey of the two French Gentlemen to Philadelphia to be made William Bacon Post-Rider, for your use, which I hope will come safe to hand.
I am happy to hear of your having received 12,500 Dollars from the Honble Congress for the Troops going upon the Canada

Expedition, and heartily wish that no other difficulties may occur to impede their march, and prevent their giving early and timely succour to our Friends there, which they certainly stand in great need of.
As to replacing the money advanced by your Colony to the Regiments which served the last Campaign, it is not in my power—It is what I did not expect, and therefore have made no provision for it. I should have paid them in the same manner I did others, had I not been prevented by the Colonels, who expressed their inclinations to receive the whole at one time after the expiration of the service and on their return home. This being the case, I always imagined that the sum advanced by you would be taken in when the Congress came to form a General Account against the Colonies, and be applied to your Credit, which I presume they will shortly do, as I have wrote them of the necessity of having all their accounts respecting this Army adjusted and liquidated at proper periods—If I Had conceived that this application would have been made for repayment I should certainly have included the Sum advanced by you in my estimates, and taken care to have had a sufficiency of money to discharge it. But as I did not, I am unprovided, and have not more than will answer the claims I was apprized of antecedent to the last day of December—They are large and numerous, and in a few days will drain our Treasury of every shilling now in it. I am exceedingly sorry that matters should be so circumstanced as to give you the le[a]st disappointment or trouble, but I doubt not, Congress, upon your application, will refund you what you have advanced, or settle it in such a way as shall be perfectly agreeable to you.
I shall take care to have the three Battalions of Militia paid which are coming here for the defence of our lines, in the same manner that the rest are, when the time of their engagement expires—They certainly might have come thus far without the advance you have been obliged to give.
Having lately examined into the state of our Powder and finding the dificiency to be greater than what I had any idea of, and hearing that the Militia from your Colony, and I fear from the others too, are coming without any or but very little, I cannot but confess my anxiety and concern to be very great—I therefore again repeat the request I made this morning, and

beg and intreat your most strenuous & friendly exertions to procure what we are told is imported, or such part as you possibly can, and send it to me with the utmost expedition—I am already much alarmed on account of the scarcity, and the Militia coming in without a proper supply fills me with apprehensions of the most disagreeable nature—This I would mention in confidence as it might give great uneasiness if it was generally known, and trusting that nothing in your power will be wanting to releive us at this alarming and important crisis. I am Sir with very great esteem and regard your most obedt humble Servt

Go. Washington

